EXHIBIT 10.01

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) dated as of March 31, 2012 (the
“Effective Date”) is entered into by and between Atari, Inc., a Delaware
corporation (“Atari”), and Glu Mobile Inc., a Delaware corporation (“Glu”).
Atari and Glu are at times referred to herein individually as a “party” and
collectively as the “parties”.

WHEREAS, Atari owns or controls certain rights, title and interests in and to
the Game Product (as defined below);

WHEREAS, Atari licensed to Glu certain rights, title and interests in and to the
Game Product pursuant to the Prior Agreement (as defined below);

WHEREAS, Atari desires to license to Glu all of the Licensed Property (as
defined below) and Glu desires to accept the license of such Licensed Property
pursuant to the terms and conditions set forth herein; and

WHEREAS, the parties are entering into that certain Trademark Assignment
Agreement (as defined below), pursuant to which Glu is purchasing from Atari the
Trademark and the Domains (each as defined below) and Glu is licensing to Atari
during the Reserved Period (as defined below) the Trademark and Domains.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Defined Terms.

1.1. “Acquirer” shall have the meaning set forth in Paragraph 26.

1.2. “Acquisition Event” shall have the meaning set forth in Paragraph 26.

1.3. “Affiliate” shall mean, as to a person or entity, any other person or
entity that, directly or indirectly, controls, is controlled by or is under
common control with such person or entity.

1.4. “Artwork” shall have the meaning set forth in Paragraph 9.

1.5. “Atari Gross Sales” shall have the meaning set forth in Paragraph 4.2(C).

1.6. “Atari Net Sales” shall have the meaning set forth in Paragraph 4.2(C).

1.7. “Atari Platforms” means and is limited to the following platforms:
(A) desktop or laptop computers; (B) desktop or laptop internet, including
without exception, online portals, in browser and out of browser; for example,
Facebook and MySpace; and (C) desktop or laptop massively multiplayer online
gaming format. For the avoidance of doubt, Atari Platforms shall not include any
distribution through or operability for handheld devices (such as Sony
PlayStation Portable (PSP) or Nintendo DS), mobile phones, mobile devices
commonly known as tablets, iOS, Android, Windows Phone 8,

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 1



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

the Mac App Store, all websites for mobile devices, web browsers for any mobile
device (including, but not limited, to tablets), smart TVs (such as Apple TV and
Google TV), Google Chrome, Safari or any other platforms or devices in existence
as of the Effective Date or thereafter developed or invented.

1.8. “Atari Products” means and is limited to the entertainment software
applications in existence as of the Effective Date based on the Game Product for
use solely on Atari Platforms, as listed on Exhibit A, and any new features,
modifications, extensions, updates or improvements thereto created by or for
Atari, but, in all events, expressly excluding any application(s) or product(s)
created by or on behalf of Glu under the terms of the Prior Agreement or any
Game Product Derivatives created by or on behalf of Glu whether created pursuant
to the Prior Agreement or pursuant to this Agreement.

1.9. “Audit Deficiency” shall have the meaning set forth in Paragraph 5.2.

1.10. “BlueBay Side Letter” shall mean that certain letter dated March 30, 2012
to Atari from BlueBay Asset Management Ltd., acting as Agent for the BlueBay
Value Recovery Master Fund Limited, concerning this Agreement and the Trademark
Assignment Agreement.

1.11. “Domains” is defined in the Trademark Assignment Agreement.

1.12. “Game Product” means the interactive entertainment product franchise,
application and game known as “Deer Hunter” including any Game Product
Derivatives.

1.13. “Game Product Derivatives” means any updates, improvements, sequels,
prequels ports, add-ons, downloadable content, virtual goods and expansion packs
or other derivative works based on the Game Product.

1.14. “Glu Gross Sales” shall have the meaning set forth in Paragraph 4.2.C.

1.15. “Glu Net Sales” shall have the meaning set forth in Paragraph 4.2.C.

1.16. “Glu Original and Derivative Artwork” shall have the meaning set forth in
Paragraph 9.

1.17. “Glu Products” means (A) any Game Product, Game Product Derivatives or
other product created by or on behalf of Glu based on Game Product under the
Prior Agreement, including without limitation, all source and object code
created by or on behalf of Glu, and (B) any entertainment software application,
game or product created by or on behalf of Glu after the Effective Date based on
or derived from the Licensed Property or any portion thereof, in any form or
format, and for any media, platform, environment or device of any kind, whether
in existence as of the Effective Date or thereafter developed or invented
(including without limitation, all source and object code). Glu Products also
includes any collateral or promotional products and items (e.g., T-shirts, hats,
shoes, apparel, clothing accessories, sports equipment, pens) created by or on
behalf of Glu under the Prior Agreement as well as after the Effective Date
based on or derived from the Licensed Property or any portion thereof.

1.18. “Intellectual Property Rights” means any and all: (A) patents (including
invention disclosures and patent applications); (B) copyrights (registered or
unregistered), together with all

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 2



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

authors’ rights, moral rights, patrimonial rights and rights of attribution and
integrity; (C) music performance rights or literary or dramatic rights;
(D) trade secrets, knowledge and know-how, and other confidential or proprietary
information; and (E) all other intellectual and industrial property rights of
every kind and nature and however designated whether arising by operation of
law, contract, license or otherwise, in each case in existence as of the
Effective Date or thereafter.

1.19. “License Fee” means $4.0 million (United States Dollars) in cash.

1.20. “Licensed Property” means all content, software and technology elements
created by or for Atari or any of its Affiliates that are part of, contained
within or that comprise the Game Product, now or hereafter owned, acquired,
licensed or controlled by Atari or any of its Affiliates, including, without
limitation: (A) all artwork, titles and title treatment, sound effects, special
effects, photographs, pictures, video footage, visual representations, designs,
graphics, symbols, dialogue, music, voice, place names, character names and
likenesses, costumes, scenery, storyline and plot elements, software code; and
(B) any other elements of the Game Product or other materials related to the
Game Product now or hereafter owned, acquired, licensed or controlled by Atari
or any of its Affiliates. For the avoidance of doubt, Licensed Property excludes
the Domains and the Trademark.

1.21. “Person” means any natural person, corporation, partnership, joint
venture, association, trust or unincorporated organization or any other judicial
entity, or a nation, state, government entity or any agency or political
subdivision thereof.

1.22. “Prior Agreement” means the License Agreement, by and between Atari and
Glu, dated as of April 20, 2006, as amended July 15, 2008.

1.23. “Reserved Period” means the period commencing on the Effective Date and
ending on September 30, 2015, unless terminated earlier as provided herein.

1.24. “Royalties” means (A) as to Atari, the Glu Net Sales payable to the Atari
under Paragraph 4.2 below, and (B) as to Glu, the Atari Net Sales payable to the
Glu under Paragraph 4.2 below.

1.25. “Term” shall have the meaning set forth in Paragraph 11.1.

1.26. “Territory” means worldwide.

1.27. “Trademark Assignment Agreement” means that certain Trademark and Domain
Name Assignment and License Agreement between the parties, dated of even date
herewith.

1.28. “Trademark” is defined in the Trademark Assignment Agreement.

2. Rules of Construction. Unless the context otherwise clearly requires:
(A) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (B) the singular includes
the plural and the plural includes the singular; (C) “or” is not exclusive;
(D) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (E) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; (F) any
definition of or reference to any agreement, instrument or other document herein
shall

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 3



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modification set forth herein);
(G) any reference to any law herein shall be construed as referring to such law
as from time to time amended; (H) any reference herein to any Person, or to any
Person in a specified capacity, shall be construed to include such Person’s
successors and assigns or such Person’s successors in such capacity, as the case
may be; and (I) the words “herein,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Paragraph,
clause or other subdivision.

3. License, Atari’s Reserved Rights and Covenant Not to Compete.

3.1. Grant of Rights. Subject to the terms and conditions of this Agreement,
Atari hereby grants to Glu and its Affiliates, and Glu hereby accepts on behalf
of itself and its Affiliates, an exclusive (except as set forth in Paragraph 3.3
below), irrevocable, sublicensable (through multiple tiers) and transferable
license (subject to Paragraph 26 below) during the Term throughout the
Territory, under and to all Intellectual Property Rights now or hereafter owned,
acquired or controlled by Atari or any of its Affiliates, to make, use,
reproduce, modify, edit, prepare derivative works based upon, distribute, sell,
rent, lease, perform and display publicly, transmit and otherwise use and
exploit the Licensed Property in connection with, and as part of the design,
development testing, manufacturing, advertising, marketing, promotion,
distribution, publication, licensing, sale and other exploitation of the Glu
Products, and, after the expiration of the Reserved Period, the Atari Products.

3.2. Limitation of Rights. Glu shall not make use of any of the Licensed
Property (or any portion thereof) except in compliance with the provisions of
this Agreement or as may be otherwise expressly authorized in writing by Atari.

3.3. Atari’s Reserved Rights. Notwithstanding the license set forth in Paragraph
3.1, Atari reserves the right to reproduce, market, sell, distribute and
otherwise exploit the Atari Products on the Atari Platforms throughout the
Territory, such license to be (i) exclusive during the initial eighteen
(18) months of the Reserved Period, and (ii) non-exclusive for the remainder of
the Reserved Period. Atari acknowledges and agrees that nothing in this
Agreement should be deemed to grant to Atari any license or rights in or to the
Trademark. Atari further acknowledges and agrees that upon the expiration of the
Reserved Period or termination of this Agreement by Glu in accordance with
Paragraph 11.2, whichever is earlier, (A) the rights reserved by Atari pursuant
to this Paragraph 3.3 will automatically terminate and (B) in such event, Atari
will cease exercising such rights, except to the extent and for so long as
provided in Paragraph 13.3. Without limiting the generality of the foregoing,
Atari acknowledges and agrees upon expiration of the Reserved Period, Atari
acknowledges and agrees that it will not have any right or license to use the
Licensed Property or any derivative thereof for the remainder of the Term.

3.4. Governmental Regulation Modifications. Atari agrees that in the event the
modifications and/or additions to an Atari Product and/or other derivative work
created by or on behalf of Atari based upon the Licensed Property are required
pursuant to a governmental regulation, Atari shall use commercially reasonable
efforts to implement such changes, at Atari’s cost and expense, within the time
frame required by such regulation; and if so required by any governmental
entity, Atari shall include, at Atari’s cost and expense, the required consumer
advisory rating code(s) on any and all marketing and advertising materials used
in connection therewith. Information pertaining to specific end users of the
Atari Products and/or other derivative works created by or on behalf of Atari

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 4



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

based upon the Licensed Property will be protected by Atari according to a
privacy statement and guidelines for the protection of user privacy as amended
from time to time by Atari and in compliance with all applicable foreign,
federal, state, and local laws and regulations.

3.5. Covenant Not to Compete.

A. Atari agrees that during the Reserved Period neither it nor any of its
Affiliates will directly or indirectly develop or have developed or assist any
third party to develop any application, game, including entertainment software
product, or other product for any other medium (and of the foregoing, an
“Application”) that is based primarily on the hunting of animals previously
hunted, using any weapon previously used, in any of the following Glu Products
produced under the Prior Agreement, for any media, platform or device, in
existence as of the Effective Date or thereafter developed or invented: Deer
Hunter 3D, Deer Hunter Challenge, Deer Hunter: African Safari and Deer Hunter
Reloaded (the foregoing, the “Restrictive Covenant”).

B. Notwithstanding the foregoing provisions of Paragraph 3.5.A, if Glu grants
its consent under Paragraph 26 to Atari’s assignment of this Agreement in the
event of an Acquisition Event, then:

1. the Restrictive Covenant will not apply to any Application that the Acquirer
developed prior to the consummation of an Acquisition Event, the development of
which would be deemed to violate the Restrictive Covenant if Atari or any of its
Affiliates had directly or indirectly developed or had developed or assisted any
third party to develop such Application; provided that Acquirer developed such
Application without any involvement of or participation by Atari or any of its
Affiliates (or any of their respective employees) and in a manner that would not
otherwise be deemed to violate the Restrictive Covenant; and

2. the Restrictive Covenant will not apply to any Application that the Acquirer
develops after the consummation of the Acquisition Event, the development of
which would be deemed to violate the Restrictive Covenant if Atari or any of its
Affiliates had directly or indirectly developed or had developed or assisted any
third party to develop such Application; provided that;

i. If, following the consummation of an Acquisition Event and thereafter during
the Reserved Period, Atari continues to operate as an independent legal entity
(e.g., the Acquisition Event is structured as a stock sale or reverse triangular
merger), and Acquirer develops such Application without any involvement of or
participation by Atari or any of its Affiliates (or any individual who was an
employee of Atari or any of its Affiliates prior to the consummation of the
Acquisition Event) and in a manner that would not otherwise be deemed to violate
the Restrictive Covenant; and

ii. If, following the consummation of an Acquisition Event or thereafter during
the Reserved Period, Atari no longer continues to operate as an independent
legal entity (e.g., the Acquisition Event is structured as a forward merger or
Atari is consolidated or reorganized into Acquirer) and Acquirer develops such
Application without any involvement of or participation by Atari or any of its
Affiliates (or any individual who was an employee of Atari or any of its
Affiliates prior to the consummation of the Acquisition Event) and in a manner
that would not otherwise be deemed to violate the Restrictive Covenant. Acquirer
will bear the burden of proof as to its compliance with the terms of this
sub-paragraph 3.5(b)(2).

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 5



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

4. Consideration.

4.1. License Fee. As consideration for the license set forth in Paragraph 3.1,
Glu shall pay the License Fee (which shall be non-refundable and which payment
shall be made without deduction of any withholding taxes or other amounts of any
kind) by wire transfer on the first business day after the Effective Date to the
following account of the Atari:

Atari Inc. (aka Infogrames)

[*]

4.2. Royalties.

A. Payable to Atari / Glu Products and Exploitation of Licensed Property. [*]
percent ([*]%) of Glu Net Sales (as defined below). All Royalties payable to
Atari hereto shall be applied against five million dollars ($5,000,000), which
amount shall be one hundred percent (100%) recoupable from all Royalties payable
to Atari before any such Royalties are actually paid to Atari.

B. Payable to Glu / Atari Products. [*] percent ([*]%) of the Atari Net Sales.
For the purpose of clarification, all Royalties payable to Glu hereto shall be
based on Atari Net Sales actually received by or credited to Atari during the
Reserved Period.

C. Net Sales.

1. Atari Net Sales. “Atari Net Sales” means all gross amounts actually received
by or credited to Atari, and any other consideration (including non-monetary
consideration) received by or on behalf of Atari or its Affiliates in connection
with the sale, license (and sublicense), distribution and/or any other
exploitation of the Atari Products during the Reserved Period by Atari and/or
its Affiliates as provided for in this Agreement (collectively, “Atari Gross
Sales”), less only actual, documented, out-of-pocket marketing expenses of Atari
or its Affiliates up to a cap of [*] percent ([*]%) of Atari Gross Sales. No
other deductions shall be taken from Atari Gross Sales including, without
limitation, deductions for cash or other discounts or uncollectible accounts,
including amounts uncollected by Atari from any third parties.

2. Glu Net Sales. “Glu Net Sales” means all gross amounts actually received by
or credited to Glu, and any other consideration (including non-monetary
consideration) received by or on behalf of Glu or its Affiliates in connection
with the sale, license (and sublicense), distribution and/or any other
exploitation of the Glu Products by Glu and/or its Affiliates as provided for in
this Agreement (collectively, “Glu Gross Sales”), less the sum of the following
costs: (a) the greater of (i) the actual, documented, out-of-pocket development
costs of Glu and/or its Affiliates with respect to the Glu Products and/or other
exploitation of the Licensed Property or (ii) [*] percent ([*]%) of the Glu
Gross Sales (“Glu Development Costs”); (b) the greater of (i) the actual,
documented, out-of-pocket marketing and promotional expenses of Glu and/or its
Affiliates with respect to the Glu Products and/or

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 6



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

other exploitation of the Licensed Property or (ii) [*] percent ([*]%) of the
Glu Gross Sales (“Glu Marketing Costs”); and (c) the greater of (i) the actual,
documented, out-of-pocket overhead expenses of Glu and/or its Affiliates
associated with the Glu Products and/or other exploitation of the Licensed
Property or [*] percent ([*]%) of the Glu Gross Sales (“Glu Overhead Costs”, and
collectively with Glu Development Costs and Glu Marketing Costs, the “Glu
Costs”). No other deductions shall be taken from Glu Gross Sales, including,
without limitation, deductions for cash or other discounts or uncollectible
accounts, including amounts uncollected by Glu from third parties.

D. No Royalty Amounts Representations. Neither party makes any representations,
warranties or guarantees with respect to the total amount of Royalties to be
received by the other party hereunder or as to whether the Glu Products or Atari
Products (as applicable) are or will be commercially successful.

E. Accrual and Payment of Royalties. Royalties hereunder, if any, shall accrue
when the Atari Products or Glu Products and/or other exploitation of the
Licensed Property (as applicable) are licensed, sold, rented or leased.
Royalties shall be paid on all units (including without limitation any units
comprised of “virtual” goods) of Atari Products or Glu Products (as applicable)
licensed, sold, rented or leased by the applicable party and its distributors
within thirty (30) days of the end of each calendar quarter.

F. Deductions. If withholding taxes based on a party’s direct net income are
required, Glu or Atari (as applicable) may deduct the required amount from
Royalties otherwise payable hereunder before remitting same to the other party;
provided that such party provides the other party with: (1) a copy of such
withholding tax payment prior to such deduction, and (2) the appropriate tax
credit forms within sixty (60) days of payment of such withholding tax and
affords all necessary cooperation and support to the other party in order to get
reimbursed and/or credited. In the event that such party does not provide the
appropriate tax credit form within sixty (60) days of payment of withholding
taxes, that party shall be liable to and shall reimburse the other party for the
amounts deducted from Royalties for withholding taxes in the immediately
following royalty report (as set forth in Paragraph 5.1).

5. Accounting, Payments & Audit.

5.1. Accounting & Payment.

A. Royalty Reports.

1. Glu shall report Royalties to Atari on a quarterly basis (no later than
forty-five (45) days following the end of each calendar quarter) during the Term
and concurrently remit payments of Royalties due to Atari, if any. The reports
shall consist of statements showing the sale, distribution and licensing of the
Glu Products and the source(s) and calculation of Glu Gross Sales and Glu Net
Sales in sufficient detail to verify Royalties due. Royalties shall be paid via
wire-transfer in U.S. Dollars and acceptance thereof by Atari shall not preclude
Atari from questioning the correctness of such Royalties in accordance with the
terms of this Agreement. If Glu makes an overpayment to Atari, Atari shall
within thirty (30) days return to Glu such overpayment upon the earlier of:
(a) receipt of Glu written demand together with documentation supporting such
demand,

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 7



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

and (b) Atari otherwise becoming aware of such overpayment. Notwithstanding the
foregoing, Glu may, at Glu’s sole discretion, deduct an amount equal to such
documented overpayment from any sums that may become due or payable to Atari by
Glu, in lieu of Atari’s reimbursement to Glu for such overpayment. All Royalties
shall be paid without set-off of any amount whatsoever, other than the
recoupment of the License Fee, whether based upon any claimed debt or liability
of Atari to Glu. Glu shall not have the right to withhold any portion of
Royalties as a reserve for returns. Unless otherwise instructed by Atari, all
royalty reports shall be sent to Atari, Inc., 475 Park Avenue South, New York,
NY 10016, Attention: Royalty Department and Royalties and other payments due
hereunder shall be sent to Atari’s account specified in Paragraph 4.1 above (or
such other account as Atari may specify from time to time by notice to Glu in
accordance with the terms hereof).

2. Atari shall report Royalties to Glu on a quarterly basis (no later than
forty-five (45) days following the end of each calendar quarter) during the
Reserved Period and such additional time as permitted under Paragraph 13.3 and
concurrently remit payments of Royalties due to Glu, if any. The reports shall
consist of statements showing the sale, licensing and distribution of the Atari
Products, the applicable Atari Platform for which the Atari Product was sold and
the source(s) and calculation of Atari Gross Sales and Atari Net Sales in
sufficient detail to verify Royalties due. Royalties shall be paid via
wire-transfer in U.S. Dollars to the account set forth below (or such other
account as Glu may designate by notice to Atari in accordance with the terms
hereof) and acceptance thereof by Glu shall not preclude Glu from questioning
the correctness of such Royalties in accordance with the terms of this
Agreement. If Atari makes an overpayment to Glu, Glu shall within thirty
(30) days return to Atari such overpayment upon the earlier of: (a) receipt of
Atari written demand together with documentation supporting such demand, and
(b) Glu’s otherwise becoming aware of such overpayment. Notwithstanding the
foregoing, Atari may, at Atari’s sole discretion, deduct an amount equal to such
documented overpayment from any sums that may become due or payable to Glu by
Atari, in lieu of Glu’s reimbursement to Atari for such overpayment. All
Royalties shall be paid without set-off of any amount whatsoever whether based
upon any claimed debt or liability of Glu to Atari. Atari shall not have the
right to withhold any portion of Royalties as a reserve for returns. Unless
otherwise instructed by Glu, all royalty reports, Royalties and other payments
due hereunder shall be sent via email to narevenue@glu.com.

[*]

Swift Code: [                    ]

[*]

Reference: Atari, Inc.

B. No Additional Deductions. Except as expressly set forth in this Agreement, no
costs incurred in manufacturing, selling, advertising, or distributing the Atari
Products or Glu Products (as applicable), or any indirect fees, expenses, or any
taxes, fees, duties or assessments shall be deducted from the Atari Gross Sales
or Glu Gross Sales (as applicable) or the Royalties (as forth in Paragraph 4.2)
payable to either party nor shall any deduction be made for any other
allowances.

C. Currency Issues. Royalties may be computed in the currency of the country
where earned and shall be credited to Atari’s and/or Glu’s account (as
applicable) in U.S. Dollars at the exchange rate received by the other party at
the time of conversion. Each party shall be solely responsible for all costs of
any currency conversion to U.S. Dollars for Royalties payable to the other
party, and such costs shall not reduce the amounts due hereunder. In the event
that a party is

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 8



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

prohibited or restricted from making payment of any moneys at the time when the
same are due and payable to the other party hereunder by reason of the laws or
currency regulations, such party shall promptly so advise the other party in
writing, requesting such party to designate a Person (e.g., a bank, depository
or otherwise) to remit payment.

5.2. Audit. The parties shall keep and maintain accurate books of account and
records covering all transactions relating to this Agreement. Each party shall
be entitled to audit such books and records once during each calendar year, upon
at least fifteen (15) days prior written notice to the other party. All such
books of account and records shall be retained by each party for a minimum of
three (3) years after expiration or termination of this Agreement. If a party’s
duly authorized representative discovers a deficiency in the Royalties paid to
the other party for any period under audit (an “Audit Deficiency”), such party
shall promptly pay such Audit Deficiency and to the auditing party and, if such
Audit Deficiency is five percent (5%) or more of the Royalties that should have
been paid to the auditing party during such period, the audited party shall pay
for all costs and expenses incurred by the auditing party in connection with
such audit and the collection of the Audit Deficiency.

5.3. Interest and Costs of Collection. For any underpayment or any late payment:
(a) the owing party will be charged interest on such amount at the rate of ten
percent (10%) per year, or the maximum rate permitted by law, whichever is
lower; and (b) the owed party is entitled to recover all of its collection
costs, including reasonable attorneys’ fees, collection agency fees, and other
related collection expenses. Upon receipt of the owed party’s invoice, the owing
party will promptly pay all such collection costs.

6. Copyright.

6.1. Ownership of Glu Products / Derivative Works. Subject to the terms of this
Agreement, Glu shall own all right, title and interest in and to the Glu
Products and all other derivative works based upon the Licensed Property created
by (or on behalf of) Glu, including all Intellectual Property Rights inherent
therein and appurtenant thereto, but excluding the Licensed Property.

6.2. Ownership of Licensed Property. Nothing contained in this Agreement shall
be construed as a sale or assignment to Glu of the Licensed Property.
Notwithstanding the grant of license set forth in Paragraph 3.1, the Licensed
Property is and shall remain owned by Atari, or its designee(s), including,
without limitation, all source and object code created for the Atari Products
created by or for Atari or any of its Affiliates, including all Intellectual
Property Rights inherent therein and appurtenant thereto.

6.3. Governmental Regulation Modifications. Glu agrees that in the event the
modifications and/or additions to a Glu Product and/or other derivative work
created by or on behalf of Glu based upon the Licensed Property are required
pursuant to a governmental regulation, Glu shall use commercially reasonable
efforts to implement such changes, at Glu’s cost and expense, within the time
frame required by such regulation; and if so required by any governmental
entity, Glu shall include, at Glu’s cost and expense, the required consumer
advisory rating code(s) on any and all marketing and advertising materials used
in connection therewith. Information pertaining to specific end users of the Glu
Products and/or other derivative works created by or on behalf of Glu based upon
the Licensed Property will be protected by Glu according to a privacy statement
and guidelines for the protection of user privacy as amended from time to time
by Glu and in compliance with all applicable foreign, federal, state, and local
laws and regulations.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 9



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

6.4. Infringement.

A. Cooperation / Notification. Atari and Glu shall cooperate to ensure that
third parties do not infringe, misappropriate or violate Atari’s or Glu’s
respective Intellectual Property Rights in and to the Atari Products, Glu
Products or Licensed Property, as the case may be, or engage in any acts of
unfair competition involving the Atari Products, Glu Products and/or Licensed
Property. Each party shall promptly notify the other party if any such
infringement, misappropriation, violation or act of unfair competition by a
third party comes to its attention.

B. Atari Products/Ownership of Licensed Property. During the Reserved Period,
subject to the terms hereof, Atari shall have the exclusive right, exercisable
at its discretion and sole expense, to institute in its own name and/or in Glu’s
name, and to control the prosecution of, all actions or claims against third
parties that have infringed, misappropriated or violated Atari’s Intellectual
Property Rights in and to the Atari Products or the Licensed Property or have
committed an act of unfair competition involving the Atari Products or Licensed
Property (each such third party, an “Atari Enforcement Defendant”). With respect
to the prosecution of any such actions or claims, Atari shall employ counsel of
its own choice to direct the handling of the lawsuit or other proceeding and any
settlement thereof. If Atari recovers any amounts awarded as damages, profits,
in settlement or otherwise from any such lawsuit or proceeding, Atari shall be
entitled to reimbursement from such amounts for all reasonable costs and
expenses, including reasonable attorneys’ fees, actually incurred by Atari in
connection therewith; any excess amounts shall be allocated as follows: (i) if
the lawsuit or proceeding involved a claim of infringement, misappropriation or
violation is based only on the source code or executable code of an Atari
Product, Atari shall be entitled to receive and retain all such amounts for its
sole use and benefit, with no obligation of accounting to Glu; (ii) if the
lawsuit or proceeding involved a claim of infringement, misappropriation or
violation is based only on other non-source code and non-executable code assets
for an Atari Product (e.g., artwork, graphics or music) Glu shall be entitled to
receive and retain all such amounts for its sole use and benefit, with no
obligation of accounting to Atari; and (iii) if the lawsuit or proceeding
involved a claim of infringement, misappropriation or violation is based on both
the source code or executable code of an Atari Product and other non-source code
and non-executable code assets of an Atari Product, the parties will share
equally any such amounts, with no obligation of accounting to the other party.
Notwithstanding the foregoing, if Atari has not initiated any lawsuit or
proceeding against, or commenced settlement negotiations with, such Atari
Enforcement Defendant, within three (3) months from the date on which Atari
becomes aware of the relevant infringement, misappropriation, violation or act
of unfair completion, Glu shall have the right to institute, at Glu’s sole
expense, in its own name and/or Atari’s name, and to control the prosecution of,
all actions or claims against such Atari Enforcement Defendant. Glu shall employ
counsel of its own choice to direct the handling of the lawsuit or other
proceeding and any settlement thereof. If Glu recovers any amounts awarded as
damages, profits, in settlement or otherwise from any such lawsuit or
proceeding, Glu shall be entitled to receive and retain all such amounts for its
sole use and benefit, with no obligation of accounting to Atari.

C. Glu Products/Rights to Licensed Property. Glu shall have the exclusive right,
exercisable at its discretion, to institute, at Glu’s sole expense, in its own
name and/or Atari’s name, and to control the prosecution of, all actions or
claims against third parties that have infringed,

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 10



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

misappropriated or violated Glu’s Intellectual Property Rights in and to the Glu
Products or have committed an act of unfair competition involving the Glu
Products (each such third party, a “Glu Enforcement Defendant”). With respect to
the prosecution of any such actions or claims, Glu shall employ counsel of its
own choice to direct the handling of the lawsuit or other proceeding and any
settlement thereof. If Glu recovers any amounts awarded as damages, profits, in
settlement or otherwise from any such lawsuit or proceeding, Glu shall be
entitled to receive and retain all such amounts for its sole use and benefit,
with no obligation of accounting to Atari. Atari shall not, without Glu’s prior
written consent, institute any suit or take any action on account of any such
infringement, misappropriation, violation or act of unfair competition. Glu
shall incur no liability to Atari by reason of Glu’s failure or refusal to
prosecute an action or claim against any Glu Enforcement Defendant nor by reason
of any settlement to which Glu may agree.

D. Duty to Cooperate. In any action, lawsuit, proceeding or settlement
prosecuted or conducted by Atari or Glu pursuant to this Paragraph 6.4, the
non-prosecuting party shall cooperate fully with the prosecuting party including
agreeing to be joined in any action, suit or proceeding, and, upon the request
of the prosecuting party, shall make available to the prosecuting party at
reasonable times and under appropriate conditions all relevant personnel,
records, papers, information, samples, specimens, and the like which are in its
possession. The prosecuting party will reimburse the non-prosecuting party for
any reasonable costs and expenses incurred by it or any of its employees in
order to comply with the foregoing.

7. Indemnification; Responsibility for Products; Limitation of Liability.

7.1. Atari. Atari shall indemnify, hold harmless and defend Glu and its
Affiliates, and their respective officers, directors and employees (the “Glu
Indemnified Parties”), from and against any losses, damages, liabilities,
judgments, costs, settlements and expenses (including, but not limited to,
reasonable attorneys’ fees and court costs) arising out of or resulting from any
third party claim or action brought against any of the Glu Indemnified Parties
based on any misrepresentation or breach of any representation, warranty or
covenant made by Atari under this Agreement (such claim or action, an “Atari
Indemnified Claim”). The foregoing indemnity shall not be construed to cover any
claim or action with respect to which Glu has committed to indemnify Atari under
Paragraph 7.2 below. Without limiting the generality of the foregoing
obligations of Atari, in the event that Glu’s or any of its Affiliates’ use of
any Licensed Property (including in connection with any Glu Product) in
accordance with this Agreement is, or in Glu’s reasonable opinion likely to be,
enjoined as a result of an Atari Indemnified Claim Atari shall, at its sole
option and expense: (i) promptly procure for Glu and its Affiliates the right to
continue to exercise all rights granted under this Agreement with respect to the
Licensed Property that is the subject to an Atari Indemnified Claim;
(ii) promptly replace such Licensed Property with Licensed Property that avoids
the Atari Indemnified Claim; provided that such replacement Licensed Property
has the same functionality, features and attributes as the original Licensed
Property; or (iii) modify such Licensed Property so that it is no longer the
subject of the Atari Indemnified Claim; provided that such modified Licensed
Property has the same functionality, features and attributes as the original
Licensed Property. If Atari is unable to achieve any of the above options after
using all reasonable efforts to do so, Atari may terminate this Agreement;
provided that Atari promptly refunds to Glu the entire License Fee.

7.2. Glu. Glu shall indemnify and hold harmless, Atari, its Affiliates, and
their respective officers, directors and employees (the “Atari Indemnified
Parties”), from and against any and all

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 11



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

losses, damages, liabilities, judgments, costs, settlements and expenses
(including, but not limited to, reasonable attorneys’ fees and court costs)
arising out of or resulting from any third party claim brought against any of
the Atari Indemnified Parties based on misrepresentation or breach of any
representation, warranty or covenant made by Glu hereunder (a “Glu Indemnified
Claim”). The foregoing indemnity shall not be construed to cover any claim with
respect to which Atari has committed to indemnify Glu under Paragraph 7.1 above.

7.3. Indemnitee/Indemnitor. As to an Atari Indemnified Claim, Glu will be
“Indemnitee” and Atari will be “Indemnitor”, and as to a Glu Indemnified Claim,
Glu will be “Indemnitor” and Atari will be “Indemnitee.” (In either event, an
Atari Indemnified Claim or Glu Indemnified Claim is referred to herein as an
“Indemnified Claim”.) In the event of an Atari Indemnified Claim or a Glu
Indemnified Claim, Indemnitee will: (i) promptly notify Indemnitor of the
Indemnified Claim in writing; (ii) grant Indemnitor sole control of the defense
and settlement of the Indemnified Claim; and (iii) provide Indemnitor with all
cooperation, assistance and information reasonably required for the defense and
settlement of the Indemnified Claim; provided that Indemnitor will reimburse
Indemnitee for all reasonable costs and expenses incurred by Indemnitee in
connection with providing such cooperation, assistance and information. In all
events, Indemnitor shall keep Indemnitee informed of all material developments
and events relating to the Indemnified Claim. Indemnitee shall have the right to
retain counsel to participate, at its own expense, in the defense of the
Indemnified Claim. Indemnitor will not be responsible for any settlement or
compromise of an Indemnified Claim entered into by Indemnitee without
Indemnitor’s prior written consent. Indemnitor shall not settle any Indemnified
Claim without the prior written consent of Indemnitee, which consent shall not
be unreasonably withheld, if the terms of the settlement would limit
Indemnitee’s exercise of any rights licensed or granted to Indemnitee under this
Agreement or would constitute an admission of liability by Indemnitee or would
impose any obligations on Indemnitee. If Indemnitor fails to assume the defense
of an Indemnified Claim or fails to diligently defend such Indemnified Claim,
Indemnitee may assume the defense and settlement of such Indemnified Claim and
Indemnitor shall reimburse Indemnitee for all reasonable expenses (including
reasonable attorneys’ fees which may include, without limitation, an allocation
for in-house counsel) as such expenses are incurred, relating to the defense or
settlement of such Indemnified Claim.

7.4. Glu Products. Glu acknowledges and agrees that, in accordance with the
provisions of this Agreement, as between Atari and Glu, Glu shall be solely
responsible for the development, manufacturing, marketing, sale and distribution
of the Glu Products and/or other exploitation of the Licensed Property and for
providing warranty coverage with respect thereto. Atari assumes no liabilities
hereunder to Glu or any third parties with respect to the quality and/or
performance of any of the Glu Products and/or other exploitation of the Licensed
Property, including, without limitation, the operation of the programs
incorporated into the memory components thereof.

7.5. Atari Products. Atari acknowledges and agrees that, in accordance with the
provisions of this Agreement, as between Glu and Atari, Atari shall be solely
responsible for the development, manufacturing, marketing, sale and distribution
of the Atari Products and/or other exploitation of the Licensed Property by
Atari, if any, and for providing end-user warranty coverage with respect
thereto. Glu assumes no liabilities hereunder to Atari or any third parties with
respect to the quality and/or performance of any of the Atari Products and/or
other exploitation of the Licensed Property by Atari, if any, including, without
limitation, the operation of the programs incorporated into the memory
components thereof.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 12



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.6. Limitation on Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL, INCIDENTAL OR SPECIAL DAMAGES OR LOST PROFITS RESULTING FROM A
BREACH OR DEFAULT AND ANY RIGHT TO RECOVER SUCH DAMAGES OR LOST PROFITS IS
HEREBY EXPRESSLY WAIVED BY BOTH GLU AND ATARI. The foregoing will not limit or
restrict: (i) the parties’ obligations under Paragraphs 7.1 and 7.2,
respectively, (ii) exceeding the scope of the license by Atari of Paragraph 3.3
or violating the terms of Paragraph 3.5; and/or (iii) a breach by either party
of Paragraph 10 (Representations and Warranties) or
20 (Confidentiality/Publicity).

8. Insurance. Each party shall at all times while this Agreement is in effect
and for three (3) years thereafter, obtain and maintain at its own expense, from
a qualified insurance carrier, first and third party insurance, including,
without limitation, products and contractual liability coverage. The amount of
coverage shall not be less than five million dollars ($5,000,000) combined
single limit (with no deductible amount) for each single occurrence for personal
injury, bodily injury and/or property damage, per year. Upon execution of this
Agreement, each party shall furnish the other party with a certificate of
insurance issued by such party’s insurance broker or insurance carrier
evidencing same.

9. Artwork; Approvals; Quality Control. Atari shall supply Glu with available
photographs, and materials as applicable and available, embodying the Licensed
Property (“Artwork”), in each case, to which Atari owns or otherwise controls,
that are typically provided to licensees for licensee’s use. Glu shall have the
right to create, or have a third-party create, artwork in original form and/or
artwork derived from the Artwork, which includes the Licensed Property (“Glu
Original and Derivative Artwork”). All Intellectual Property Rights (including,
but not limited to, copyright) in Glu Original and Derivative Artwork shall be
owned by Glu; provided, however, that Atari shall have a non-exclusive license
during the Reserved Period to copy and use such Glu Original and Derivative
Artwork to the extent consistent with the scope of Atari’s rights under
Paragraph 3.3. Each party agrees that, if so required by any governmental
entity, or if required in accordance with the guidelines of the Entertainment
Software Ratings Board (“ESRB”), it shall submit each Glu Product, Atari Product
or other derivative work of the Licensed Property to such third party as is
designated by the governmental entity (or, if applicable, to the ESRB) for the
purpose of obtaining consumer advisory rating code(s) therefor. Any and all
costs and expenses incurred in connection with the procurement of such consumer
advisory rating code(s) shall be borne solely by the party submitting a product
or work in accordance with the terms of this Paragraph 9.

10. Representations and Warranties.

10.1. Atari Representation and Warranties. In addition to the other
representations and warranties made by Atari in this Agreement, Atari hereby
represents and warrants to Glu that:

A. It has the full right, authority and power to enter into this Agreement and
to perform all of its obligations hereunder. This Agreement constitutes a legal,
valid and binding obligation of Atari, enforceable against it in accordance with
its terms. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby: (i) will not
directly or indirectly violate any order, writ, judgment, injunction, ruling,
award or decree of any governmental body binding on Atari or its assets and
properties; and (ii) have been duly and validly authorized by all necessary
corporate action and approvals of Atari’s board of directors,

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 13



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

which action and approvals have been obtained and carried out in compliance with
applicable law, Atari’s certificate of incorporation and bylaws, each as amended
to date, and all contracts, agreements, licenses, mortgages, instruments, notes,
bonds or other commitments binding on Atari;

B. The execution, delivery and performance by Atari of this Agreement and the
consummation of the transactions contemplated hereby and thereby require no
consent, approval, authorization or other action by or in respect of, or filing
with, any third party, including, but not limited to, any governmental body,
bankruptcy trustee, creditors’ committee, receiver or any other person, other
than as has been obtained by Atari on or before the Effective Date;

C. The execution, delivery and performance by Atari of this Agreement and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate or conflict with any provision of the corporate documents of
Atari; or (ii) result in a violation or breach by Atari of, conflict with, or
constitute a default by Atari (or give rise to any right of termination, payment
or acceleration) under the terms and conditions of any contracts, agreements,
licenses, mortgages, instruments, notes, bonds or other commitments binding on
Atari, or by which it or any of its Affiliates or the Licensed Property or any
Intellectual Property Rights embodied therein may be bound;

D. Atari has not previously granted or reserved and will not grant or reserve to
any third party any rights in the Licensed Property or any Intellectual Property
Rights embodied therein that conflict with this Agreement;

E. There is no claim, action, suit, investigation or proceeding of any nature
pending or, to the knowledge of Atari, threatened, at law or in equity, by way
of arbitration or before any court or other governmental authority that: (i) may
adversely affect, contest or challenge Atari’s authority, right or ability to
license to Glu and its Affiliates any of the Licensed Property or any
Intellectual Property Rights embodied therein, or to otherwise perform Atari’s
obligations under this Agreement; (ii) challenges or contests Atari’s right,
title or ownership in any of the Licensed Property or any Intellectual Property
Rights embodied therein, or asserts any lien on any of the Licensed Property or
any Intellectual Property Rights embodied therein; (iii) asserts that any of the
Licensed Property infringes, misappropriates or violates any Intellectual
Property Rights of any third party; or (iv) would impair or have an adverse
effect on Glu’s or any of its Affiliates’ right or ability to use, commercialize
or otherwise exploit any of the Licensed Property or any Intellectual Property
Rights embodied therein;

F. The marketing, licensing, sale, offer for sale, importation, distribution,
provision and/or use of the Licensed Property, as embodied in and used in
connection with the Glu Products in accordance with the licenses and rights
granted to Glu under this Agreement, does not and will not infringe,
misappropriate or violate any Intellectual Property Rights of any third party
and, to the knowledge of Atari, there is no substantial basis for such a claim;
foregoing representation and warranty shall not be construed to address any
issue with respect to which Glu has represented and warranted under Paragraph
10.2.D below;

G. There are no security interests, liens, or any other encumbrances in any of
the assets which are subject to this Agreement;

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 14



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

H. To the knowledge and belief of Atari, the consideration to be paid by Glu to
Atari under this Agreement constitutes reasonably equivalent value for the
transactions contemplated herein;

I. Atari has negotiated this Agreement with Glu in good faith and at
arms-length;

J. The Licensed Property, as provided by Atari, as are used in their unmodified
form, do not and will not infringe, misappropriate or violate any Intellectual
Property Rights of any third party and, to the knowledge of Atari, there is no
substantial basis for such a claim;

K. No claim or action is pending or threatened, and Atari knows of no basis for
any claim that challenges the validity, enforceability, ownership, or right to
use or license any Licensed Property or any Intellectual Property Rights
embodied therein;

L. Neither Atari nor any of its Affiliates has received any notice that the
Licensed Property or any portion thereof infringes, misappropriates or violates
any Intellectual Property Rights of any third party or received any claim,
charge, complaint, demand or notice alleging any such infringement,
misappropriation or violation, or knows of any substantial basis for any such
claim;

M. The BlueBay Side Letter, as provided to Glu, has not been amended, rescinded
or modified.

N. To the knowledge of Atari and its Affiliates, no third party is infringing,
misappropriating or violating any of Atari’s or its Affiliates’ Intellectual
Property Rights in and to the Licensed Property; and

O. Atari and its Affiliates have taken reasonable and customary precautions to
protect the confidentiality of all confidential and non-public information
included in the Licensed Property.

10.2. Glu Representation and Warranties. In addition to the other
representations and warranties made by Glu in this Agreement, Glu hereby
represents and warrants to Atari that:

A. It has the full right, power and authority to enter into this Agreement and
perform all of its obligations hereunder. This Agreement constitutes a legal,
valid and binding obligation of Glu, enforceable against it in accordance with
its terms. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby: (i) will not
directly or indirectly violate any order, writ, judgment, injunction, ruling,
award or decree of any governmental body binding on Glu or its assets and
properties; and (ii) have been duly and validly authorized by all necessary
corporate action and approvals of Glu’s board of directors, which action and
approvals have been obtained and carried out in compliance with applicable law,
Glu’s certificate of incorporation and bylaws, each as amended to date, and all
contracts, agreements, licenses, mortgages, instruments, notes, bonds or other
commitments binding on Glu;

B. The execution, delivery and performance by Glu of this Agreement and the
consummation of the transactions contemplated hereby and thereby require no
consent, approval, authorization or other action by or in respect of, or filing
with, any third party, including, but not limited to, any governmental body,
bankruptcy trustee, creditors’ committee, receiver or any other person;

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 15



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

C. The execution, delivery and performance by Glu of this Agreement and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate or conflict with any provision of the corporate documents of
Glu; or (ii) result in a violation or breach by Glu of, conflict with, or
constitute a default by Glu (or give rise to any right of termination, payment
or acceleration) under the terms and conditions of any contracts, agreements,
licenses, mortgages, instruments, notes, bonds or other commitments binding on
Glu, or by which it or any of its Affiliates or the Licensed Property or any
Intellectual Property Rights embodied therein may be bound;

D. Except with respect to the Licensed Property embodied therein, the Glu
Products and/or any modifications, derivative works or other revisions or
customizations to the Licensed Property made by or for Glu will not infringe any
Intellectual Property Rights of any third party; and

E. None of the Glu Products or any other derivative work created by Glu based
upon the Licensed Property contains or will contain any virus, worm, time bomb,
trojan horse, or other instrumentality, contamination or device that will cause
any component thereof to be erased, corrupted or become inoperable or incapable
of processing or affect operations of any other systems.

F. Glu has negotiated this Agreement with Atari in good faith and at
arms-length;

11. Term and Termination.

11.1. Term. This Agreement commences on the Effective Date and, unless this
Agreement is terminated earlier as provided herein, continues in effect
thereafter for the later to occur of: (a) the expiration of the copyrights in
and to all the copyrightable elements of the Licensed Property; or
(b) ninety-nine (99) years from the Effective Date (the “Term”).

11.2. Termination by Glu. In addition to any and all other remedies available to
it hereunder, Glu will have the right to terminate this Agreement or the
Reserved Period by giving written notice to Atari if: (a) except as otherwise
provided in sub-paragraph 11.2(b), Atari breaches any material term of this
Agreement and fails to cure such breach within thirty (30) days after receiving
written notice of such breach from Glu; or (b) Atari exceeds the scope of its
rights under Paragraph 3.3 or breaches or otherwise violates the provisions of
Paragraph 3.5 and fails to cure such breach within ten (10) days after receiving
written notice of such breach from Glu.

11.3. Termination for Insolvency. Glu may terminate this Agreement for cause by
delivering written notice to Atari upon the occurrence of any of the following
events: (i) a receiver is appointed for Atari or its property; (ii) Atari makes
a general assignment for the benefit of its creditors; (iii) Atari commences, or
has commenced against it, proceedings under any bankruptcy, insolvency or
debtor’s relief law which proceedings are not dismissed within sixty (60) days;
or (iv) Atari is liquidated or dissolved.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 16



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

12. Bankruptcy.

12.1. The parties intend that (A) any licenses and covenants not to sue
regarding the Intellectual Property Rights to the Licensed Property granted in
this Agreement are fundamentally of the nature of licenses to “intellectual
property” as defined in Section 101 of the United States Bankruptcy Code, 11
U.S.C. § 101(35A), (B) Glu’s continued enjoyment of such licenses and covenants
is fundamental to the basic agreement hereunder and integral to the operation of
its business; and (C) all such licenses and covenants should be deemed
“intellectual property” that is subject to Glu’s rights under Section 365(n) of
the Bankruptcy Code, 11 U.S.C. § 365(n). Upon any election by Glu pursuant to
Section 365(n)(1)(B) of the United States Bankruptcy Code, Glu shall be entitled
to (on its own or through agents) exercise all of its rights and remedies under
this Agreement with respect to such licenses under all Intellectual Property
Rights to the Licensed Property.

12.2. If Atari rejects this Agreement under Section 365(n) of the United States
Bankruptcy Code, Glu may elect to (i) treat the Agreement as terminated, in
which case Glu shall have a claim for damages against Atari, notwithstanding any
other provision of this Agreement; or (ii) retain Glu’s rights under the
Agreement, including, without limitation, the right and license to use, adapt
and modify the Licensed Property throughout the Term of the Agreement. For the
avoidance of doubt, notwithstanding any election by Glu to exercise its rights
under this Agreement pursuant to Bankruptcy Code Section 365(n)(1)(B), Glu shall
have a claim against Atari’s bankruptcy estate for any Royalties owed by Atari
to Glu under Paragraph 4.2.B. hereof.

13. Effect of Expiration and Termination.

13.1. Expiration of Agreement. Upon the expiration of this Agreement, the
license and related rights herein granted shall immediately revert to Atari, all
Royalties shall be immediately due and payable without set-off of any kind and
no portion of the License Fee paid to Atari shall be refunded to Glu. Glu shall
immediately stop the use and exploitation of the Licensed Property and each
party shall send to the other party a final accounting and royalty report with
full payment due, within sixty (60) days after such expiration. On the
expiration of this Agreement, Glu shall have no further right to exercise the
rights licensed hereunder and such rights shall forthwith revert to Atari, and
Glu shall promptly return all materials supplied by Atari to Atari.

13.2. Termination of Agreement. Upon the termination of this Agreement by Glu
pursuant to Paragraphs 11.2 or 11.3: (a) all Royalties payable by Atari shall be
immediately due and payable without set-off of any kind, except as to any
Royalties earned pursuant Paragraph 13.3 below; and (b) Atari shall immediately
stop the use and exploitation of the Atari Products and the Licensed Property
and shall send to Glu a final accounting and royalty report with full payment
due, within sixty (60) days after such termination.

13.3. Expiration of Reserved Period. Upon the expiration of the Reserved Period,
Atari shall be entitled to sell-off Atari Products, embedded in or preloaded
onto an Atari Platform, which are on hand or in process as of the expiration and
are being distributed by one or more of Atari’s distributors; provided, however,
that Atari complies with all the terms and conditions of this Agreement,
including, but not limited to, Atari’s obligation to pay Royalties on and to
account to Glu for such distribution. Atari must provide inventory levels of the
Atari Products to Glu at least three (3) months prior to expiration of the
Reserved Period and agrees not to manufacture nor cause the manufacturing of
additional Atari Products during that time that exceed reasonably expected
demand for the Atari Products on the Atari Platforms. Atari shall not
manufacture or cause the manufacturing of any

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 17



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

additional units of the Atari Products after expiration of the Reserved Period,
except that Atari may complete the manufacture of any units of Atari Products
that are in process on the date of expiration. For the avoidance of doubt, this
Paragraph 13.3 shall not apply (a) to the platforms designated in subsections
(B) and (C) of the definition of Atari Platforms; and (b) in the event Glu
terminates this Agreement pursuant to Paragraph 11.2.

13.4. Survival. Sections 1, 2, 4.2, 5, 6, 7, 10, 12, and 14 through 27 will
survive the termination or expiration of this Agreement.

14. Notices. All notices, demands, contracts or waivers hereunder shall be given
in writing by mail, messenger, overnight air courier or telecopier addressed as
indicated in this Paragraph 14 or as otherwise indicated in writing by a party
hereto. The date of messengering or telecopying shall be deemed to be the date
of service. Five (5) business days from the date of mailing shall be deemed to
be the date of service for mailed notices. One (1) business day from the date of
overnight air courier handling shall be deemed to be the date of service for
courier handled notices where delivery is acknowledged in writing by addressee.

If to Atari:

Atari, Inc.

475 Park Avenue South

12th Floor

New York, New York 10016

Attention: General Counsel

Telecopier: 212.726.4214

E-mail: Kristen.Keller@atari.com

With a copy to:

Liner Grode Stein

Yankelevitz Sunshine Regenstreif & Taylor LLP

1100 Glendon Avenue, 14th Floor

Los Angeles, California 90024

Attention: Joshua B. Grode, Esq.

Telecopier: (310) 500-3501

If to Glu:

Glu Mobile Inc.

45 Fremont Street, Suite 2800

San Francisco, California 94505

Attention: General Counsel

Telecopier: (650) 403-1018

E-mail: @glu.com

15. No Modification; Waiver. The terms of this Agreement shall not be modified
except by an agreement in writing signed by both parties hereto. No waiver by
either party of a breach or default hereunder shall be deemed a waiver by such
party of a subsequent breach or default of a like or similar nature.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 18



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

16. Entire Agreement. This Agreement, the BlueBay Side Letter and any
confidentiality agreement the parties may have signed pertaining to the Licensed
Property, shall constitute the entire understanding of the parties with respect
to the licensing of the Licensed Property hereof, superseding all prior and
contemporaneous promises, agreements and understandings, whether written or oral
pertaining thereto including but not limited to the Prior Agreement.

17. Relationship of Parties. This Agreement does not appoint either party as the
agent of the other party, or create a partnership or joint venture between the
parties.

18. Governing Law. This Agreement shall be construed and interpreted pursuant to
the laws of the State of New York, excluding its conflict of laws rules or
principles. Any legal action or proceeding relating to this Agreement will be
brought exclusively in the state or federal courts located in the Northern
District of California. Atari and Glu hereby agree to submit to the jurisdiction
of, and agree that venue is proper in, those courts in any such legal action or
proceeding.

19. Severability. Each of the restrictions and provisions contained in this
Agreement shall be construed as independent of every other such restriction and
provision, to the effect that if any such restriction or provision or the
application of any such restriction or provision to any person or in any
circumstances, shall be determined to be invalid and unenforceable for any
reason whatsoever (including, without limitation, by reason of any legislation
or other provision having the force of law or by reason of any decision of any
court or other body or authority having jurisdiction over the parties to this
Agreement) such restriction or provision or such part thereof shall be divisible
from this Agreement and shall be deemed to be deleted from this Agreement (but
only to the extent that in any jurisdiction any such restriction or provision or
part thereof requires to be deleted pursuant to the foregoing provisions hereof
and so far only as concerns that jurisdiction) and such invalidity or
unenforceability shall not affect the validity and enforceability of the
remaining provisions of this Agreement which shall continue in full force and
effect.

20. Confidentiality; Publicity. The terms and conditions of the Nondisclosure
and Proprietary Rights Agreement dated March 29, 2012, between the parties and
attached hereto as Exhibit B (the “NDA”), is incorporated by reference into this
Agreement. The parties agree that the terms and conditions of this Agreement
will be deemed to be the Confidential Information (as defined in the NDA) of
both parties and, as such, shall be subject to the terms of the NDA; provided
however that the term of the NDA and the effectiveness of the confidentiality
obligations therein shall remain effective throughout the Term of this Agreement
and for a period of three (3) years after the expiration or earlier termination
of this Agreement. Notwithstanding the foregoing, Glu will have the right to
disclose this Agreement on a confidential basis to its legal or professional
financial advisors; as required under applicable securities regulations and/or
on a confidential basis to present or future providers of venture capital and/or
potential private investors in or acquirers of such party. Neither party will
make or issue any press releases or publicity regarding this Agreement, without
the prior written consent of the other party, which consent shall not be
unreasonably withheld.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same Agreement. The Parties agree that facsimile and
electronic signatures shall have the same force and effect as original
signatures.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 19



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

22. Further Assurances. The parties hereto shall execute such further documents
and perform such further acts as may be necessary to comply with the terms of
this Agreement and consummate the transactions herein provided.

23. Attorneys’ Fees. If any legal action or any other proceeding, including but
not limited to any proceedings in bankruptcy or insolvency proceeding, is
brought to enforce this Agreement, adjudicate any judgment or claim for damages
related to this Agreement, avoid and recover any payments or transfers under
this Agreement, or adjudicate a dispute arising under this Agreement, the
successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.

24. Headings. The headings contained in this Agreement are for convenience and
reference purposes only. The headings contained in this Agreement do not form a
part hereof and shall not affect the meaning or interpretation of this
Agreement.

25. Drafter. The parties have had the opportunity to negotiate the terms of this
Agreement, and no party shall be deemed the drafter of all or any portion of
this Agreement for purposes of interpretation.

26. Assignment. Atari may not assign this Agreement to any third party, by
operation of law or otherwise, without Glu’s prior written consent. Any attempt
to assign this Agreement, without such consent, shall be void. For purposes
hereof, a change of control of Atari is deemed to be an assignment. For the
avoidance of doubt, the preceding sentence does not apply to a change of control
of Atari S.A. Notwithstanding the foregoing, Atari may assign this Agreement,
without Glu’s consent, to a third party that acquires Atari as a result of:
(i) a merger or acquisition of Atari by or into such third party; (ii) a sale by
Atari of all or substantially all of its assets; (iii) a sale of Atari’s line of
business to which this Agreement relates; or (iv) a recapitalization transaction
or other change of control; provided, that such third party is not a competitor
of Glu as reasonably determined by Glu (the foregoing (i) to (iv), an
“Acquisition Event”; any such third party, an “Acquirer”). Glu may freely assign
its rights under this Agreement without the consent of Atari. This Agreement
shall be binding upon and shall inure to the benefit of the parties’ respective
successors and assigns.

27. Superseding Agreement. It is understood by both parties that this Agreement
shall supersede the terms and conditions of any and all prior written or oral
agreements, commitments, or understandings of the parties relating to the
subject matter hereof; and, solely with respect to the Game Product, this
Agreement shall supersede and replace the Prior Agreement, which shall terminate
upon the execution of this Agreement by both parties.

[the remainder of this page intentionally left blank]

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 20



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed on their behalf as of the Effective Date.

 

ATARI, INC. By:  

/s/ James Wilson

Name:   James Wilson Title:   CEO

Date signed:  

3/31/12

GLU MOBILE INC.

By:  

Scott J. Leichtner

Name:   Scott J. Leichtner Title:   VP & General Counsel

Date signed:  

3/31/12

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 21



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit A

Atari Products

“Deer Hunter Online”

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 22



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit B

Nondisclosure and Proprietary Rights Agreement

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

Page 23